Judgment, in so far as it adjudges that plaintiff recover against defendants Moskowitz and Goldman, and order denying motion to set aside verdict, unanimously affirmed, with costs; in so far as it dismisses the complaint as against defendant Eastern Parkway, Brownsville and East New York Transit Relief Association, Inc., judgment reversed upon the law and a new trial granted, costs to plaintiff, appellant, to abide the event. Prom the fact that the motor bus was suddenly stopped without any signal to ears that were behind it, the jury might have found that the operator of the motor bus had failed to exercise reasonable care toward those behind. It was not incumbent upon plaintiff to show the absence of conditions which would otherwise have absolved the operator of the motor bus from fault in suddenly stopping. Lazansky, P. J., Young, Kapper, Seeger and Cars-well, JJ., concur.